Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites ‘An apparatus comprising:	 a random-access memory configured to be coupled to a central processing unit via a first interface and a second interface, the random-access memory configured to obtain a read request indicating a first address to read via a snoop interface;	 an address encoder coupled to the random-access memory, the address encoder to, when the random-access memory indicates a hit of the read request, generate a second address corresponding to a victim cache based on the first address; and	 a multiplexer coupled to the victim cache to transmit a response including data obtained from the second address of the victim cache.’ 
Prior arts quoted in non-final and final Office actions teach all limitations of claim 1 except the one mentioned below. 
Prior arts do not teach an address encoder coupled to the random-access memory, that encodes a second address pointing to a victim cache corresponding to the first address that indicates a hit to a read request to read via a snoop interface.
Claims 2-8 are dependent on claim1 and are therefore allowed due at least to this dependence.

Claim 9 recites ‘A system comprising:
a controller; 
a first memory; 
a second memory configured to obtain a snoop request from the first memory, the second memory to: 
execute a read request of a random-access memory in response to the snoop request; 
when the random-access memory indicates a hit of the read request, generate an address corresponding to a victim cache, the address to be used in reading the victim cache; and 
transmit a response to the second memory including data obtained from the address of the victim cache’.
Prior arts quoted in non-final and final Office actions teach all limitations of claim 9 except the one mentioned below. 
Prior arts do not teach generating an address pointing to a victim cache corresponding to the address that indicates a hit to a read request wherein the read request was the response to a snoop request.
Claims 10-15 are dependent on claim 9 and are therefore allowed due at least to this dependence.

Claim 16 recites ‘A method comprising:
a random access memory obtaining a read request indicating a first address to read via a snoop interface; 
when the read request is a hit, generating a second address corresponding to a victim cache based on the first address; and 
generating a response including data obtained from the second address of the victim cache’.
Prior arts quoted in non-final and final Office actions teach all limitations of claim 16 except the one mentioned below. 
Prior arts do not teach generating a second address pointing to a victim cache corresponding to the first address that indicates a hit to a read request to read via a snoop interface.
Claims 17-20 are dependent on claim 16 and are therefore allowed due at least to this dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138 

/SHAWN X GU/
Primary Examiner, AU2138